EXHIBIT 10.1

EXECUTION VERSION

SECOND AMENDMENT

(Senior Revolving Credit Agreement)

SECOND AMENDMENT, dated as of May 17, 2006 (this “Amendment”), to the SENIOR
REVOLVING CREDIT AGREEMENT, dated as of May 10, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among LAZARD
GROUP LLC, a Delaware limited liability company (the “Company”), the Banks from
time to time parties thereto, CITIBANK, N.A., a national banking association
(“Citibank”), and THE BANK OF NEW YORK, New York Branch (“The Bank of New
York”), and JPMORGAN CHASE BANK, N.A., a New York banking corporation as a Bank
(in such capacity, “JPMorgan Chase Bank”, and together with Citibank and The
Bank of New York, the “Banks”) and as Administrative Agent for the Banks
thereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Company, the Banks and the Administrative Agent are parties to the
Credit Agreement;

WHEREAS, the Banks have not assigned the Loans to any other institution and as
such hold 100% of the Loans and Commitments under the Credit Agreement;

WHEREAS, the Company has requested, and upon this Amendment becoming effective,
the Banks have agreed, to increase the Commitments under the Credit Agreement as
set forth herein and to amend certain provisions of the Credit Agreement in
connection therewith, in each case upon the terms and conditions set forth
herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given such terms in the Credit
Agreement.

SECTION 2. AMENDMENTS TO CREDIT AGREEMENT

2.1 Amendments to Section 7.2. (a) Section 7.2 is hereby amended by deleting
clause 7.2(d) in its entirety and inserting in lieu thereof “RESERVED.”

(b) Section 7.2 is hereby further amended by deleting clause 7.2(m) in its
entirety and inserting in lieu thereof “Subordinated Indebtedness of the Company
or any of its Subsidiaries (other than LFNY).”



--------------------------------------------------------------------------------

2.2 Amendment of Schedule 2.1. The Commitments listed in Schedule 2.1 are hereby
amended as follows:

Commitments

 

JPMorgan Chase Bank, N.A.

   $ 60,000,000

Citibank, N.A.

   $ 60,000,000

The Bank of New York

   $ 30,000,000

SECTION 3. MISCELLANEOUS

3.1 Limited Effect. Except as expressly amended, modified and supplemented
hereby, the Credit Agreement is, and shall remain, in full force and effect in
accordance with its terms.

3.2 Effectiveness. This Amendment shall become effective as of the date (the
“Second Amendment Effective Date”) of receipt by the Administrative Agent of
counterparts hereof duly executed by the Company and Lenders constituting the
Required Lenders.

3.3 Representations and Warranties. On and as of the date hereof and after
giving effect to this Amendment, the Company hereby confirms, reaffirms and
restates the representations and warranties set forth in Section 4 of the Credit
Agreement mutatis mutandis, except to the extent that such representations and
warranties expressly relate to a specific earlier date in which case the Company
hereby confirms, reaffirms and restates such representations and warranties as
of such earlier date.

3.4 Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be lodged with
the Company and the Administrative Agent. This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.

3.5 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

LAZARD GROUP LLC

By:

  /s/ Michael J. Castellano  

Name:

 

Michael J. Castellano

 

Title:

 

Chief Financial Officer

JPMORGAN CHASE BANK, N.A as

Administrative Agent and as a Bank

By:

  /s/ Thomas H. Mulligan  

Name:

 

Thomas H. Mulligan

 

Title:

 

Managing Director

CITIBANK, N.A., as a Bank

By:

  /s/ Matthew Nicholls  

Name:

 

Matthew Nicholls

 

Title:

 

Managing Director

THE BANK OF NEW YORK, N.A., as a Bank

By:

  /s/ Joseph Ciacciarelli  

Name:

 

Joseph Ciacciarelli

 

Title:

 

Managing Director

Signature page to Second Amendment to the Senior Revolving Credit Agreement